Citation Nr: 1501746	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-15 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left foot injury.  

2.  Entitlement to service connection for a left foot disability, to include residuals of a left foot injury and pes planus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, and he is the recipient of combat related decorations, including the Combat Infantryman Badge and the Purple Heart. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO has denied the claim of service connection for residuals of a wound of the left foot; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the lay and medical evidence of record.  See December 2013 Veteran's letter to Senator and July 2011 Form 646 (Veteran complained of constant pain and aching in left foot since onset in service); June 1997 VA examination (Veteran complained of aching in left foot and was diagnosed with pes planus).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  

The issue of entitlement to service connection for a left foot disability, to include residuals of a left foot injury and pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO denied the claim for service connection for a left foot injury based on the determination that this disability did not occur in and was not caused by service.  




2.  The Veteran did not submit a notice of disagreement for the July 1997 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a left foot injury.

3.  The additional evidence received since the July 1997 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a left foot injury.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision, which denied entitlement to service connection for a left foot injury, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  The additional evidence received since the July 1997 rating decision is new and material to the claim for service connection for a left foot injury, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for a left foot injury, discussion concerning compliance with the duties to notify and assist is not necessary.

Application to Reopen the Claims for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a July 1997 rating decision, the RO denied the claim for service connection for a left foot injury based on the determination that this disability did not occur in and was not caused by service.  After the Veteran was notified of the adverse decision in July 1997, the Veteran did not submit a notice of disagreement with the July 1997 decision.  Moreover, no new and material evidence was submitted within a year of the July 1997 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

At the time of the July 1997 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and a June 1997 VA examination report.

The additional evidence presented since the July 1997 rating decision includes the Veteran's report that he has pain and problems with his left foot, to include aching, that has continued since onset in service.  See December 2013 Veteran's letter to Senator; July 2011 Form 646.  The credibility of the Veteran's report is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because evidence showing that a left foot disability may have manifested in service and that symptoms thereof may have continued since service is pertinent evidence that was absent at the time of the July 1997 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, as such the Veteran's report of recurring symptoms since service is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for a left foot injury.


ORDER

Because new and material evidence has been received, the claim of service connection for a left foot injury is reopened.


REMAND

The Veteran contends that he has a left foot disability that is related to service.  The Veteran reports that he has pain and problems with his left foot, to include aching, that has continued since onset in service and continues to this day.  See e.g., December 2013 Veteran's letter to Senator; July 2011 Form 646.  The Veteran argues that his symptoms are related to an in-service injury to the left foot by a punji stick.  The Board notes that the service treatment records indicate that the Veteran was wounded by a punji stick in June 1966, and in July 1966 the wound opened in the field and became infected.  The Board also notes that the service treatment records show that the Veteran was treated for athletes foot in service in March 1966.  Board also notes that the Veteran was noted as having pes planus on entry into service.  See March 1965 pre-induction examination.  On VA examination in June 1997, prior to this appeal period, the Veteran was diagnosed with pes planus.  

For these reasons, the Veteran should be afforded a VA examination to determine the nature and etiology of a left foot disability, to include residuals of a left foot injury and pes planus.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records regarding the left foot, specifically to include the following:

a.   Any relevant treatment records from Andres Internal Medicine Associates from February 2005 to present.    

b.  Any other relevant private treatment provider.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain all outstanding relevant VA treatment records, specifically to include records from December December 2008 to present. 

3. After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of a left foot disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

(a) The examiner is asked to opine as to the nature and diagnosis(es) of the Veteran's left foot disability.  

In so doing, indicate whether there are any current (i) residuals of the in-service left foot punji stick injury and infection and/or (ii) residuals of the in-service athletes foot or skin disease.  Also address any other current left foot disability, such as pes planus.  

The examiner's attention is invited to the June 1997 VA examination.  

(b) Regarding any diagnosed left foot disability other than pes planus, opine as to whether it is at least as likely as not (probability of 50 percent) that such disability is etiologically related to service.

The examiner's attention is invited to the in-service left foot punji stick injury with subsequent infection and/or the in-service athletes foot or skin disease.  See March 1966 and July 1966 service treatment records; November 1967 Report of Medical History: Physician's Summary.  

(c) Regarding any diagnosed pes planus:

a. Opine as to whether it is at least as likely as not (probability of 50 percent) that there was an increase in severity of pes planus during service.    

In so doing, address whether specific symptoms during service (e.g., aching) could be attributed to the Veteran's pes planus rather than to the in-service left foot punji stick injury with subsequent infection and/or the in-service athletes foot or skin disease.  

b. If there was an in-service increase in severity of pes planus, opine as to whether it is at least as likely as not (probability of 50 percent) that such increase was due to the natural progress of pes planus.

      The examiner's attention is invited to the following: 

(i) the Veteran's report of problems with his foot in service and since service, to include aching; 

(ii) the in-service left foot punji stick injury with subsequent infection and the in-service athletes foot or skin disease.  See March 1966 and July 1966 service treatment records; November 1967 Report of Medical History: Physician's Summary; and, 

(iii)  the Veteran's report that he may never be able to walk on his foot again.  See December 2013 Veteran's letter to Senator.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


